 1
                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
     DIANA RUIZ,                                  Case No.: CV 19-8254-DMG (JEMx)
11
                                                  JUDGMENT [12]
12                 Plaintiff,
13
                   vs.
14
15   FCA US LLC, a Delaware Limited
     19 Liability Company, and DOES 1
16
     20 through 10, inclusive,
17
18                 Defendants.

19
20         Pursuant to Plaintiff’s acceptance of Defendant’s offer of judgment, and good
21   cause having been shown,
22         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
23         Judgment is hereby entered against Defendant FCA US LLC in favor of Plaintiff,
24   Diana Ruiz.
25         Defendant FCA US LLC shall pay the sum of $20,850.00 to Plaintiff, Diana Ruiz,
26   as the total amount to be paid by FCA US on account of any liability claimed in this
27   action, with return of the subject vehicle (2016 Dodge Grand Caravan SE VIN:
28   2C4RDGBG4GR369152) by Plaintiff to FCA US, plus a sum equal to the aggregate


                                                -1-
 1   amount of costs and expenses, including attorney's fees based on actual time reasonably
 2   incurred in connection with the commencement and prosecution of this action pursuant to
 3   Civil Code Section 1794(d), to be determined by the Court.
 4         All scheduled dates and deadlines are VACATED.
 5         IT IS SO ORDERED.
 6
 7   DATED: November 8, 2019                     ________________________________
 8                                               DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
